       Case 3:20-cv-00717-MMD-CLB Document 44 Filed 06/14/21 Page 1 of 3




1                                UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3      TARIQ AHMAD,
4                                                      3:20-cv-0717-MMD-CLB
                                    Plaintiffs,
5         v.
                                                       ORDER
6      JIM FULKERSON, et al.,
7
                                 Defendants.
8
9           On June 9, 2021, Plaintiff Tariq Ahmed (“Ahmed”) filed a motion to compel seeking
10   responses to interrogatories sent to Defendant Jim Richardson and a supplement to the
11   motion. (ECF Nos. 42, 43).      However, a review of the motion and supplement reveals
12   Ahmed failed to comply with the Local Rules and the Court’s Civil Standing Order (ECF No.
13   24) prior to filing the motion. As the Court previously stated in its Order dated May 17, 2021,
14   (ECF No. 38), the parties are required to follow the requirements of the Court’s Civil
15   Standing Order, Section V(B) concerning the informal discovery dispute procedure prior to

16   filing a discovery motion. (ECF No. 24). This procedure requires that the parties first

17   properly meet and confer to try to resolve their dispute in compliance with LR IA 1-3(f). If

18   the parties are unable to resolve their dispute informally, they must file a joint notice

19   regarding the discovery dispute as outlined in the Standing Order. (Id. at 3-4). No discovery

20   motions may be filed until the requirements of the Court’ Order are complied with. (Id.) In
     this instance, Ahmed failed to follow the requirements of the Standing Order and the Local
21
     Rules prior to filing the instant motion. Therefore, the motion to compel and supplement to
22
     the motion (ECF Nos. 42, 43) are denied.
23
            A.     Meet and Confer Requirements
24
            First, Ahmed asserts he properly “met and conferred” with opposing counsel prior to
25
     filing the instant motion. (ECF Nos. 42 at 1; 42-1). Based on a review of Ahmed’s
26
     declaration and the documents attached to the motion and supplement, it is clear Ahmed
27



                                                   1
       Case 3:20-cv-00717-MMD-CLB Document 44 Filed 06/14/21 Page 2 of 3




1    did not properly meet and confer in compliance with Local Rules IA 1-3(f) prior to filing this

2    motion. As a starting point, “[d]iscovery is supposed to proceed with minimal involvement

3    of the Court.” F.D.I.C. v. Butcher, 116 F.R.D. 196, 203 (E.D. Tenn. 1986). The parties

4    should strive to be cooperative, practical, and sensible, and should seek judicial

5    intervention “only in extraordinary situations that implicate truly significant interests.” In re

6    Convergent Techs. Securities Litig., 108 F.R.D. 328, 331 (N.D. Cal. 1985). The Federal

7    Rules of Civil Procedure require that the party bringing a motion to compel must “include a

8    certification that the movant has in good faith conferred or attempted to confer with the
9    person or party failing to make disclosure or discovery in an effort to obtain it without court
10   action.” Fed. R. Civ. P. 37(a)(1). The Local Rules further expound on this requirement,
11   providing that discovery motions will not be considered “unless the movant (1) has made a
12   good-faith effort to meet and confer ... before filing the motion, and (2) includes a
13   declaration setting forth the details and results of the meet-and-confer conference about
14   each disputed discovery request.” Local Rule 26-7(c) (emphasis added). This prefiling

15   conference requirement is not simply a formal prerequisite to seeking judicial intervention

16   but requires a fulsome discussion of each issue in dispute. Nevada Power v. Monsanto,

17   151 F.R.D. 118, 120 (D.Nev.1993).

18          To properly meet and confer, parties must comply with the requirements of Local

19   Rule IA 1-3(f). This requires the parties to “communicate directly. . .in a face-to-face

20   meeting, telephone conference, or video conference.” LR IA 1-3(f). Moreover, the Rule

21   explicitly states the meet and confer requirement cannot be satisfied by the mere “exchange

22   of written, electronic, or voice-mail communications.” Id. In this case, Ahmed merely sent

23   letters and emails to opposing counsel regarding his alleged issues with the discovery

24   responses. No “face-to-face meeting, telephone conference, or video conference” took

25   place prior to filing the instant motion. Therefore, Ahmed failed to properly meet and confer

26   prior to filing the instant motion in violation of the Court’s Standing Order (ECF No. 24) and

27   the Local Rules. LR IA 1-3(f); LR 26-6(b).



                                                    2
       Case 3:20-cv-00717-MMD-CLB Document 44 Filed 06/14/21 Page 3 of 3




1           B.     Future Discovery Disputes

2           The parties are again advised they are required follow the Court’s Standing Order

3    and the Court’s Rules prior to filing any further discovery motions. This requires the parties

4    properly meet and confer as to each disputed issue as required by LR IA 1-3(f). If the parties

5    cannot reach an agreement through the meet and confer process, the parties must file a

6    joint “motion regarding discovery dispute” related to only those items that remain
     outstanding and unresolved by the meet and confer. (ECF No. 24). In this motion, the
7
     parties must state the specific discovery request at issue and the specific response
8
     received. Upon receipt of such a motion, the court will set a teleconference hearing with
9
     the parties to try to resolve the dispute informally. No formal discovery motion can be filed
10
     by either party until this process is complete. (Id.) If the court cannot resolve the issue
11
     through this procedure, the court will order briefing and set a specific briefing schedule on
12
     the issue.
13
            The Court understands that Ahmed is proceeding pro se, however, pro se litigants
14
     are still required to abide by the Federal Rules of Civil Procedure, the Court’s Local Rules,
15
     and the Court’s orders. Further failures to follow the court’s order by either party may result
16
     in an order to show cause why sanctions should not be issued for failure to follow a court
17
     order pursuant to LR IA 11-8(e).
18          Therefore, the reasons stated above, Ahmed’s Motion to Compel and the
19   Supplemental Motion to Compel (ECF Nos. 42 and 43) are DENIED.
20          DATED: June 14, 2021.
21

22                                             ______________________________________
23                                             UNITED STATES MAGISTRATE JUDGE

24

25

26

27



                                                   3
